EnXnet, Inc. 11ine Street Tulsa, OK74116 August 23, 2012 United States Securities and Exchange Commission Division of Corporation Finance treet, NE Washington, DC20549 RE: EnXnet, Inc. Form 8K-A file August 23, 2012 We note that: · The Company is responsible for the adequacy and accuracy of the disclosure in the filing; · Staff comments or changes to disclosure in response to staff comments do not foreclose the Commission from taking any action with respect to the filing, and · The Company may not assert staff comments as a defense in any preceding initiated by the Commission or any person under the federal securities laws of the United States. Very truly yours, /s/ STEPHEN HOELSCHER Stephen Hoelscher Chief Financial Officer- EnXnet, Inc.
